DETAILED ACTION
Status of the Application
	Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1-14, 17-18, and amendments to the specification and title,  as submitted in a communication filed on 11/23/2021  are acknowledged.
In a telephone conversation with Mr. David Zelner on 12/13/2021, an agreement was reached to amend claims 17-18 to place the application in condition for allowance.   
Examiner’s Amendment

An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. David Zelner on 12/13/2021.
Please replace claims 17-18 as follows:

17.	The recombinant cell of claim 16, comprising a heterologous biosynthetic pathway for producing N-acetylserotonin comprising an L-tryptophan hydroxylase, a 5HTP decarboxylase and a serotonin acetyltransferase, and a native pathway for recycling 5-adenosyl-L-homocysteine (SAH) into S-adenosyl-L-methionine (SAM), 
wherein said L-tryptophan hydroxylase is selected from the group consisting of Oryctolagus cuniculus TPH1, Homo sapiens TPH1, Homo sapiens TPH2, a Gallus gallus L-tryptophan hydroxylase, a Mus musculus L-tryptophan hydroxylase, an Equus caballus L-tryptophan hydroxylase, a Schistosoma mansoni L-tryptophan hydroxylase, a Homo sapiens Homo sapiens TPH2 comprising SEQ ID NO: 18, a Homo sapiens TPH2 comprising SEQ ID NO: 19, and a  Homo sapiens TPH2 comprising SEQ ID NO: 20; 
wherein said 5HTP decarboxylase is selected from the group consisting of an Acidobacterium capsulatum 5HTP decarboxylase, a Rattus norvegicus 5HTP decarboxylase, a Sus scrofa 5HTP decarboxylase, a Homo sapiens 5HTP decarboxylase, a Capsicum annuum 5HTP decarboxylase, a Drosophila caribiana 5HTP decarboxylase, a Maricaulis maris 5HTP decarboxylase, an Oryza sativa subsp. Japonica 5HTP decarboxylase, a Pseudomonas putida S16 5HTP decarboxylase, and a Catharanthus roseus 5HTP decarboxylase; and 
wherein said serotonin acetyltransferase is selected from the group consisting of a Chlamydomonas reinhardtii serotonin acetyltransferase, a Bos taurus serotonin acetyltransferase, a Gallus gallus serotonin acetyltransferase, a Homo sapiens serotonin acetyltransferase, a Mus musculus serotonin acetyltransferase, an Oryctolagus cuniculus serotonin acetyltransferase, and an Ovis aries serotonin acetyltransferase.

18. 	The recombinant host cell of claim 17, comprising a mutation in an endogenous gene encoding a cyclopropane fatty acyl phospholipid synthase to reduce or eliminate the expression of said gene.

Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses nucleic acids encoding variants of the polypeptide of SEQ ID NO: 1 having one or more mutations at positions corresponding to positions 258-272 of the polypeptide of SEQ ID NO: 1 (Botros et al.; cited in the IDS), and the art discloses a nucleic acid encoding a naturally-occurring  acetylserotonin O-methyltransferase that has 97% sequence identity to the polypeptide of SEQ ID NO: 1 and comprises 98% sequence identity to the polypeptide of SEQ ID NO: 1 and also have a mutation in one or more residues at positions corresponding to positions 258, 260 or 272 in the polypeptide of SEQ ID NO: 1, or (ii) amino acid substitutions that correspond to substitutions A258E, G260D or T272A in the polypeptide of SEQ ID NO: 1.  Therefore, claims 1-19,  directed to (a) a nucleic acid encoding an acetylserotonin O-methyltransferase that has at least 98% sequence identity to the polypeptide of SEQ ID NO: 1 and comprises one or more mutations at positions corresponding to positions 258, 260 or 272 in the polypeptide of SEQ ID NO: 1, (b) a nucleic acid encoding an acetylserotonin O-methyltransferase that has at least 92% sequence identity to the polypeptide of SEQ ID NO: 1 and comprises one or more substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 1 selected from the group consisting of A258E, G260D and T272A, (c) a recombinant host cell that comprises the nucleic acid of (a) or (b), (d) a recombinant host cell that comprises a nucleic acid encoding an acetylserotonin O-methyltransferase that has at least 99% sequence identity to the polypeptide of SEQ ID NO: 1 and comprises a substitution corresponding to the substitution A258E in the polypeptide of SEQ ID NO: 1, and (e) a method to produce melatonin by culturing the recombinant host cell of (d), wherein the recombinant host cell is an E. coli cell, are allowable over the prior art of record

Conclusion
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 17, 2021